     Case 1:21-cr-00050-H-BU Document 42 Filed 09/21/21             Page 1 of 1 PageID 76



                            LINITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   ABILENE DIVISION

TINITED STATES OF AMERICA,
  Plaintiff,

                                                            NO. 1:21-CR-050-02-H
FRANKAPODACA,
      Defendant.


               ORDER ACCEPTING REPORT AND RECOMMENDATION
                  OF THE UNTTED STATES MAGISTRATE JIJDGE
                        CONCERNING PLEA OF GI,JILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

conceming Plea of Guilty of the united states Magistrate Judge, and no objections thereto

having been filed within fourreen (14) days of service in accordance with 2g U.S.C.

$   636OX1), the undersigned District Judge is of the opinion rhat the Report and

Recommendation of the Magistrate Judge conceming the plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED

         Dated Septemb   r, ?l   , zozt



                                            JAMES        SLEYHENDRIX
                                                      STATES DISTRICT ruDGE
